Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/30/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 4, 5, 6, 7, 11, 14, 20  are rejected under 35 U.S.C. 103 as being unpatentable over Akens (US10102403 B1) in furtherer view of Kim (US 20180167694 A1), Luo (US 20210248137 A1), Badge (US 20160241494 A1) and Kim_2(WO 2016204483 A1)

Note: Each of the functional elements of claim 1 are identical to that of claim 11, therefore claims 1and 11 are mapped together.
With respect to claims 1 and 11, Akens teaches A portable radio, comprising: 
a voice control button enabling a voice control feature to the portable radio (Akens: Col 2 ll 20-29: The portable two-way radio 100 further comprises a push-to-talk (PTT) button 108 which enables talking using half-duplex communications via a momentary button to switch from voice reception mode to transmit mode [voice control feature]. The portable radio 100 may provide voice command functionality, such as a virtual assistant that provides a software agent that can perform tasks or services for an individual. The portable two-way radio 100 may further comprise user interface features, such as a display 112 and LED(s) 114.); 
[[a controller, comprising: a code plug preconfigured with a plurality of channel alias names and zone alias names]] 
an automatic speech recognition (ASR) engine providing detection of a voice control entry to the portable radio (Akens: Col 3 ll 53-66 FIG. 3 is a flow diagram for operation of portable communication device 100. The non-keypad radio may further be a non-display radio, which uses LED(s) 114 and/or audio indicators via speaker 106. The non-keypad radio may also be a non-display radio, which uses LED or audio indicators. The method begins beings at 302 by turning on the portable radio. To registration process begins at 304 by pressing a push-to-talk (PTT) button and entering a predetermined voice command (into the microphone) to enable programming at 306. The radio alters the functionality of a rotary control knob of the portable radio, from a radio control function to a registration control function, in response to the predetermined voice command.);
[[the controller enabling a talk group change in response to the ASR detecting that the voice control entry is a talk group control command comprising a channel command word followed by a channel alias name; and the portable radio generating an audible feedback associated with the talk group change]]
Akens doesn’t describe a controller, comprising: a code plug preconfigured with a plurality of channel alias names and zone alias names. 
Kim teaches a controller, comprising: a code plug preconfigured (Kim: [0114] The modules and the databases in the storage 280 may be implemented as software to perform a broadcast receiving control function, a channel control function, a volume control function, a communication control function, a voice recognition function, a motion recognition function, an optical receiving control function, a display control function, an audio control function, an external input control function, or a power control function. The controller 210 may perform an operation and/or a function of the display apparatus 200 using the above software stored in the storage 280.) with a plurality of channel alias names (Kim: [0185] The alias 517 may include a plurality of channel names. For example, the alias 527 may include ‘KBS1,’ ‘KBS ONE,’ ‘KBS’ and ‘the Korea Broadcasting’ as aliases. When a user utters one of the words included in the second channel name 515 or the alias 517, a display apparatus may change a channel to the corresponding channel. For example, if a user utters one of the words ‘KBS1,’ ‘KBS ONE,’ ‘KBS’ and ‘the Korea Broadcasting,’ the display apparatus may change a channel to the corresponding channel number 512, that is, the channel number 9.) and [[zone alias names]]; 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Akens in view of Kim to provide a codeplug so the controller may update the channel information as evidenced by Kim ([0198])

Luo teaches zone alias names (Luo: Abstract: The method also includes joining, by the computer, the first dataset and the second dataset when, each row of the first user dataset is associated with a single geographic identifier using a geographic knowledge dataset that includes a geographic name lookup table and each row of the second user dataset is associated with a single geographic identifier using the geographic knowledge dataset, wherein the geographic name lookup table includes a plurality of alias names for each of a plurality of unique geographic locations.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Akens, Kim in view of Luo to add zone alias names  in order to improve user productivity and provide better user satisfaction as  evidenced by Luo ([0026])
Akens, Kim, Luo do not teach the controller enabling a talk group change in response to the ASR detecting that the voice control entry is a talk group control command comprising a channel command word followed by a channel alias name; and the portable radio generating an audible feedback associated with the talk group change.
Badge teaches the controller enabling a talk group change in response to the ASR (Badge: [0045] The process converts voice to text and text to voice for the current sub-chat session in step 606.) detecting that the voice control entry is a talk group control command comprising a channel command word followed by a channel alias name (Badge: [0046] The process determines if a request to switch between sub-chat sessions has been received (if there are multiple sub-chat sessions) in step 608. Switching between sub-chat sessions can be accomplished in various ways. For example, the process can detect Dual Tone Multifunction (DTMF) tones to indicate a particular sub-chat session. Alternatively, the participant can use a DTMF tone to be directed to an Interactive Voice Response (IVR) system to select a sub-chat session from a menu in the IVR system. In one embodiment, the participant can use voice commands to switch between the different sub-chat sessions. For example, the participant can say “switch to organizational updates chat” [‘switch’=channel command word, and ‘organization updates chart’= channel alias name] to switch to the organizational updates sub-chat session.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Akens, Kim, Luo to include the teachings of Badge, to substitute radio-based talkgroup change for chat based channel change, which is a known technique in order to yield predictable results of determining position (see KSR v Teleflex.)
Akens, Kim, Luo and Badge to not teach the portable radio generating an audible feedback associated with the talk group change.
Kim_2 teaches the portable radio generating an audible feedback associated with the talk group change (Kim_2: p6 para 6: According to an embodiment of the present disclosure, the channel change button 204 may be configured to transmit a short-range communication module (SNR) to a signal for changing the activation of the activated talk group from one talk group of the messenger application of the electronic device 1000 to another talk group. It may be used to transmit to the electronic device 1000 through 170. For example, after the user presses the DOWN key long, the user can change the previously activated talk group [talk group change] to any one of the designated talk groups by briefly pressing the UP key or the DOWN key. In addition, when the conversation group is changed, under the control of the controller of the helmet [portable radio], the changed group name may be output through the speaker 203 [audible feedback]. The talk group can be selected within a registered group. For example, the talk group may be selected by user manipulation in groups set by the user.).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Akens, Kim, Luo and Badge in view of Kim_2 to generate an audible feedback associated with the talk group change in order to improve transmit messages in real-time as evidenced by Kim_2 (page 3 last para 1st line)

With respect to claim 4  Kim_2 further  teaches wherein the portable radio is responsive to a single talk group control command to effect talk group change, without query from the portable radio ((Kim_2: page 6 para 6: According to an embodiment of the present disclosure, the channel change button 204 may be configured to transmit a short-range communication module (SNR) to a signal for changing the activation [single talk group control command] of the activated talk group from one talk group of the messenger application of the electronic device 1000 to another talk group. It may be used to transmit to the electronic device 1000 through 170. For example, after the user presses the DOWN key long, the user can change the previously activated talk group [talk group change] to any one of the designated talk groups by briefly pressing the UP key or the DOWN key. In addition, when the conversation group is changed, under the control of the controller of the helmet [portable radio], the changed group name may be output through the speaker 203 [audible feedback]. The talk group can be selected within a registered group. For example, the talk group may be selected by user manipulation in groups set by the user.).  ).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Akens, Kim, Luo and Badge in view of Kim_2 to generate an audible feedback associated with the talk group change in order to improve transmit messages in real-time as evidenced by Kim_2 (page 3 last para 1st line)

With respect to claim 5 Akens further teaches wherein the code plug is further configured to: mute received LMR audio signals during a voice control button press (Akens: Col 2 ll 20-29: The portable two-way radio [LMR] 100 further comprises a push-to-talk (PTT) button 108 which enables talking using half-duplex communications via a momentary button to switch from voice reception mode to transmit mode [voice control feature].); and 
((Akens: Col 2 ll 20-29: The portable two-way radio [LMR]100 further comprises a push-to-talk (PTT) button 108 which enables talking using half-duplex communications via a momentary button to switch from voice reception mode to transmit mode [voice control feature].)).  


With respect to claim 6 Kim_2 further teaches wherein the audible feedback generated by the portable radio comprises one of: audible confirmation of the talk group change being taken; and audible notification that the talk group change was not taken (Kim_2: p6 para 6: It may be used to transmit to the electronic device 1000 through 170. For example, after the user presses the DOWN key long, the user can change the previously activated talk group [talk group change] to any one of the designated talk groups by briefly pressing the UP key or the DOWN key. In addition, when the conversation group is changed, under the control of the controller of the helmet [portable radio], the changed group name may be output through the speaker 203 [audible feedback]. The talk group can be selected within a registered group. For example, the talk group may be selected by user manipulation in groups set by the user.).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Akens, Kim, Luo and Badge in view of Kim_2 to generate an audible feedback associated with the talk group change in order to improve transmit messages in real-time as evidenced by Kim_2 (page 3 last para 1st line)

With respect to claim 7  Kim_2 further teaches  wherein the audible confirmation of the talk group change being taken comprises a truncated portion of the talk group control command (Kim_2: p6 para 6 It may be used to transmit to the electronic device 1000 through 170. For example, after the user presses the DOWN key long, the user can change the previously activated talk group [talk group change] to any one of the designated talk groups by briefly pressing the UP key or the DOWN key. In addition, when the conversation group is changed, under the control of the controller of the helmet [portable radio], the changed group name [truncated group control command] may be output through the speaker 203 [audible feedback]. The talk group can be selected within a registered group. For example, the talk group may be selected by user manipulation in groups set by the user.).  .  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Akens, Kim, Luo and Badge in view of Kim_2 to generate an audible feedback associated with the talk group change in order to improve transmit messages in real-time as evidenced by Kim_2 (page 3 last para 1st line)


With respect to claim 14, Akens further teaches  [[ the talk group change is performed without query]]from the portable radio and [[ without menu scrolling ]] (Akens: Col 2 ll 20-29: The portable two-way radio 100 further comprises a push-to-talk (PTT) button 108 which enables talking using half-duplex communications via a momentary button to switch from voice reception mode to transmit mode)
Aken does not teach the talk group change is performed without query [[from the portable radio]] and without menu scrolling.
Badge teaches group change is performed without query [[from the portable radio ]]and [ without menu scrolling (Badge: [0045] The process converts voice to text and text to voice for the current sub-chat session in step 606.) detecting that the voice control entry is a talk group control command comprising a channel command word followed by a channel alias name (Badge: [0046] The process determines if a request to switch between sub-chat sessions has been received (if there are multiple sub-chat sessions) in step 608. Switching between sub-chat sessions can be accomplished in various ways. For example, the process can detect Dual Tone Multifunction (DTMF) tones to indicate a particular sub-chat session. Alternatively, the participant can use a DTMF tone to be directed to an Interactive Voice Response (IVR) system to select a sub-chat session from a menu in the IVR system. In one embodiment, the participant can use voice commands to switch between the different sub-chat sessions. For example, the participant can say “switch to organizational updates chat” [‘switch’=channel command word, and ‘organization updates chart’= channel alias name]’to switch to the organizational updates sub-chat session.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Akens, Kim, Luo to include the teachings of Badge, to substitute radio-based talkgroup change for chat based channel change, which is a known technique in order to yield predictable results of determining position (see KSR v Teleflex.)


With respect to claim 20 Akens teaches portable radio (Akens: Col 2 ll 20-29: The portable two-way radio 100 further comprises a push-to-talk (PTT) button 108 which enables talking using half-duplex communications via a momentary button to switch from voice reception mode to transmit mode [voice control feature]. The portable radio 100 may provide voice command functionality, such as a virtual assistant that provides a software agent that can perform tasks or services for an individual. The portable two-way radio 100 may further comprise user interface features, such as a display 112 and LED(s) 114.), comprising: a user interface (Col 2: ll27-28 The portable two-way radio 100 may further comprise user interface features, such as a display 112 and LED(s) 114.) and 

Kim_2 teaches [controller configured to: change talk groups in response to a verbal entry of a channel alias name; and generate an audible confirmation repeating the channel alias name without a zone alias name when the talk group change remains on a current zone.]]  (Kim_2: p6 para 6 It may be used to transmit to the electronic device 1000 through 170. For example, after the user presses the DOWN key long, the user can change the previously activated talk group [talk group change] to any one of the designated talk groups by briefly pressing the UP key or the DOWN key. In addition, when the conversation group is changed, under the control of the controller of the helmet [portable radio], the changed group name [truncated group control command] may be output through the speaker 203 [audible feedback]. The talk group can be selected within a registered group. For example, the talk group may be selected by user manipulation in groups set by the user.).   
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Akens, Kim, Luo and Badge in view of Kim_2 to generate an audible feedback associated with the talk group change in order to improve transmit messages in real-time as evidenced by Kim_2 (page 3 last para 1st line)


Claims 2 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Akens (US 10102403 B1), Kim (20180167694 A1), Luo (US 20210248137 A1), Badge (US 20160241494 A1) and Kim_2(WO 2016204483 A1) as applied to claim 1 and 11, respectively in further view of  Ferentz (US 20200258606 A1) and Nicholls (US 20090125259 A1).
With respect to claim 2 and 12 Akens, Kim, Luo, Badge, Kim_2 do not teach wherein the plurality of channel alias names and zone alias names are configured by an agency
Ferentz teaches wherein the [[plurality of channel alias names and zone alias names]] are configured by an agency ([0132] The Federal Communications Commission (FCC) of the United States government maintains a PSAP registry. The registry lists PSAPs by an FCC assigned identification number, PSAP Name, State, County, City, [zone] and provides information on any type of record change and the reason for updating the record. The FCC updates the registry periodically as it receives additional information.).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Akens, Kim, and Luo and Badge in view Ferentz to configure data by an agency in order to have accurate location data evidenced by Ferentz ([0047])
Akens, Kim, Luo, Badge, Kim_2 and Ferentz do not teach plurality of channel alias names and zone alias names.
Nicholls teaches plurality of channel alias names and zone alias names (0031] Parameters for each region can be specified [plurality of zones can be specified] by the user and stored. These parameters may be applied to a single region, or a group of regions based upon user input. In an embodiment of the present invention, the border around the selected region and the bars representing the unselected region are color coded to correspond to a given parameter. As shown in FIG. 5, the hatching is provided to represent color. Note that there is a solid black outline 14 on the selected region 10, as well as one solid black unselected region 16... Additional parameters such as Signal Type Name (a signal type name, including "none", for the signal found in the given region), Signal Instance Name (a signal instance name related to the frequency allocation, channel or band, possibly "none") [plurality of channels can be specified], Descriptive Names (a descriptive name for a region, which may default to the signal type name), and Comments (user annotations associated with a region, which may be set to "blank" by default) may also be identified with color coding.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Akens, Kim, Luo, Badge, Ferentz in view of Nicholls to enable plurality of channel alias names and zone alias names in order to automatically identify signal types, and frequency allocations evidenced  by  Nicholls ([0037])

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Akens (US 10102403 B1), Kim (20180167694 A1), Luo (US 20210248137 A1), Badge (US 20160241494 A1) and Kim_2 (WO 2016204483 A1) as applied to claim 1 in further view of Hao (US 20200154512 A1)
With respect to claim 3, Akens, Kim, Luo, Badge do not teach wherein the portable radio is a public safety Land Mobile Radio (LMR) 
Hao teaches, wherein the portable radio is a public safety Land Mobile Radio (LMR) (Hao: [0037] Referring to the drawings it will be appreciated the invention may be performed in a variety of ways using many forms of an LMR device such as a portable or mobile radio terminal combined with many forms of a cellular device such as a smart mic or a cellphone implementing a PTToC client.).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Akens, Kim, Luo, Badge in view of Hao to employ wherein the portable radio is a public safety Land Mobile Radio (LMR) in order to combined LMR/PTToC user system which prevents audio interference caused by a transmission over one communication bearer as evidenced by Hao ([0009])




Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Akens (US 10102403 B1), Kim (20180167694 A1), Luo (US 20210248137 A1), Badge (US 20160241494 A1) and Kim_2 (WO 2016204483 A1) as applied to claim 6 in further view of El-Dinary (US 20160165424 A1)
With respect to claim 8 Akens, Kim, Luo, Badge and Kim_2 do not teach wherein receive LMR signals received at the portable radio are mixed with the audible confirmation of the talk group change being taken  
El-Dinary teaches wherein receive LMR signals received at the portable radio are mixed with the audible confirmation of the talk group change being taken.  (El-Dinary: [0110] If it is determined at 1712 that an emergency notification code is not included in the digital radio broadcast signal, then the process returns to 1702. If it is determined that an emergency notification code is included in the digital radio broadcast signal, then at 1714, an audible notification (e.g., warning) is generated [notifications are provide on the same radio]. At 1716, a visual notification is displayed (e.g., on the infotainment display 1616))
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Akens, Kim, Luo, Badge to receive LMR signals received at the portable radio are mixed with the audible confirmation of the talk group change being taken in order to automatically tune to emergency notifications as evidenced by El-Dinary ([0015])


Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Akens (US 10102403 B1), Kim (20180167694 A1), Luo (US 20210248137 A1), Badge (US 20160241494 A1) and Kim_2 (WO 2016204483 A1) as applied to claim 11 in further view of Mastro (US 20190320071 A1)

With respect to claim 13, Akens, Kim, Luo, Badge and Kim_2 do not teach wherein detecting voice control entry further comprises: pressing and holding a voice control button of the portable radio, generating a tone by the portable radio, and then speaking the talk group control command into the portable radio.
Mastro teaches wherein detecting voice control entry further comprises: pressing and holding a voice control button of the portable radio, generating a tone by the portable radio, and then speaking the talk group control command into the portable radio.  ([0013] Although the above problems are described in the context of trunked-radio systems, the same problems apply to other audio communication systems that operate similarly to a trunked-radio system, such as push-to-talk wireless/cellular system in which the phones play out a Talk Permit Tone [generate a tone] after a brief delay, once they have acquired a channel (or network path) [after tone is played and button is pushed the command can be spoken])
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Akens, Kim, Luo, Badge and Kim_2 in view of Mastro to detect voice control entry further comprises: pressing and holding a voice control button of the portable radio, generating a tone by the portable radio, and then speaking the talk group control command into the portable radio in order to reduce latency and increase speed of communication  as evidenced  by  Mastro  ([0145])


Claims 15  and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Akens (US 10102403 B1),  Kim (20180167694 A1), Luo (US 20210248137 A1), Badge (US 20160241494 A1) and Kim_2(WO 2016204483 A1) as applied to claim 11, and 15 respectively in further view of Khoo (US 20150023227 A1)
With respect to claim 15  Kim_2 further teaches wherein generating an audible feedback further comprises: generating an audible confirmation of the talk group change, when the talk group change is available Kim: Description: It may be used to transmit to the electronic device 1000 through 170. For example, after the user presses the DOWN key long, the user can change the previously activated talk group [talk group change] to any one of the designated talk groups by briefly pressing the UP key or the DOWN key. In addition, when the conversation group is changed, under the control of the controller of the helmet [portable radio], the changed group name may be output through the speaker 203 [audible feedback]. The talk group can be selected within a registered group. For example, the talk group may be selected by user manipulation in groups set by the user.).  ; and 
[[generating an audible notification that the talk group change is unavailable, when the talk group change is unavailable.]]
 Akens, Kim, Luo, Badge and Kim_2 do not teach wherein detecting 2 does not teach   generating an audible notification that the talk group change is unavailable, when the talk group change is unavailable
Khoo teaches generating an audible notification that the talk group change is unavailable, when the talk group change is unavailable (Khoo: [0047] For example, and as shown in FIG. 5, a radio 3 506 user may attempt to become active and transmit to the talkgroup during the group call at time 518. However, the radio 3 506 will conduct a carrier check on TS1 and TS2 slots prior to transmitting a voice header (or may continuously keep track of radio 1's 502 and radio 2's 504 current usage of TS1 and TS2 slots without seeing an intervening termination message) and will refrain from keying up on either timeslot and perhaps display a failure message or playback a failure audio indicator to indicate that there are no currently available timeslots to transmit to the talkgroup on)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Akens, Kim, Luo, Badge and Kim_2 in view of Khoo 

With respect to claim 16 Kim_2 further teaches wherein generating the audible confirmation of the talk group change further comprises: generating a truncated portion of the voice control entry to confirm the talk group change (Kim_2: p6 para 6: It may be used to transmit to the electronic device 1000 through 170. For example, after the user presses the DOWN key long, the user can change the previously activated talk group [talk group change] to any one of the designated talk groups by briefly pressing the UP key or the DOWN key. In addition, when the conversation group is changed, under the control of the controller of the helmet [portable radio], the changed group name [truncated group control command] may be output through the speaker 203 [audible feedback]. The talk group can be selected within a registered group. For example, the talk group may be selected by user manipulation in groups set by the user.).   
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Akens, Kim, Luo and Badge in view of Kim_2 to generate an audible feedback associated with the talk group change in order to improve transmit messages in real-time as evidenced by Kim_2 (page 3 last para 1st line)

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Akens (US 10102403 B1),  Kim (20180167694 A1), Luo (US 20210248137 A1), Badge (US 20160241494 A1),  Kim_2(WO 2016204483 A1),  Mastro (US 20190320071 A1) as applied to claim 15 in further view of  El-Dinary (US 20160165424 A1)

El-Dinary teaches further comprising: mixing received land mobile radio (LMR) signals while generating the audible confirmation (El-Dinary: [0110] If it is determined at 1712 that an emergency notification code is not included in the digital radio broadcast signal, then the process returns to 1702. If it is determined that an emergency notification code is included in the digital radio broadcast signal, then at 1714, an audible notification (e.g., warning) is generated [notifications are provide on the same radio]. At 1716, a visual notification is displayed (e.g., on the infotainment display 1616))
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Akens, Kim, Luo, Badge, Kim_2 and Mastro to receive LMR signals received at the portable radio are mixed with the audible confirmation of the talk group change being taken in order to automatically tune to emergency notifications as evidenced by El-Dinary ([0015]).

Allowable Subject Matter
Claims 9, 10, 18, 19, 21, are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 & 18 recite “wherein the audible confirmation is configured to: audibly repeat the channel alias name in response to changing to that channel within a current zone, without announcing the current zone; and audibly repeat the channel alias name and announce a zone alias name, when the channel alias name is in a different zone.” The closest teaching is from the cited art Kim_3 which teaches (Kim_3: p6 para 6Description: It may be used to transmit to the electronic device 1000 through 170. For example, after the user presses the DOWN key long, the user can change the previously activated talk [talk group change] to any one of the designated talk groups by briefly pressing the UP key or the DOWN key. In addition, when the conversation group is changed, under the control of the controller of the helmet [portable radio], the changed group name [truncated group control command] may be output through the speaker 203 [audible feedback]. However neither Kim_3 nor any other cited references teach repeating channel alias when the channel alias is in a different zone. 
Claims 10 and 19 depend upon 9 and 18 and are allowed for essentially the same reasons.
Claim 21 recites “wherein the user interface and controller are further configured to: change talk groups in response to a verbal entry of a channel alias name and a zone alias name; generate an audible confirmation repeating the channel alias name only, without the zone alias name, when the talk group change remains on a current zone; and generate an audible confirmation repeating the channel alias name and the zone alias name when the talk group changes to a different zone.” The closest teaching is from the cited art Kim_3 which teaches (Kim_3: p6 para 6Description: It may be used to transmit to the electronic device 1000 through 170. For example, after the user presses the DOWN key long, the user can change the previously activated talk group [talk group change] to any one of the designated talk groups by briefly pressing the UP key or the DOWN key. In addition, when the conversation group is changed, under the control of the controller of the helmet [portable radio], the changed group name [truncated group control command] may be output through the speaker 203 [audible feedback]. However neither Kim_3 nor any other cited references teach repeating channel alias when the channel alias is in a different zone.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.N.P./Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657